IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                             No. 95-30137
                           Summary Calendar
                          __________________

                         ANTONINO F. ANZALONE,

                                         Plaintiff-Appellant,
                                  and

                  RON S. MACALUSO of Seale, Macaluso,
                             Daigle & Ross,

                                         Intervenor-Plaintiff,
                                versus

                      ALLSTATE INSURANCE COMPANY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 93-CV-2248
                        - - - - - - - - - -
                         November 28, 1995
Before JOHNSON, JOLLY, and DAVIS, Circuit Judges.

PER CURIAM:*

     Antonino F. Anzalone appeals the jury's verdict in favor of

defendant Allstate Insurance Company regarding suit brought

pursuant to the Americans with Disabilities Act, 42 U.S.C.

§§ 12101-12213.    Anzalone maintains that the district court made

erroneous evidentiary rulings and that the evidence was

insufficient to support the jury's verdict.      Because review of

the briefs and the record reveals no reversible error, we AFFIRM.

AFFIRMED.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.